PCIJ_B_15_DanzigCourts_LNC_NA_1928-03-03_ADV_01_NA_00_EN.txt. PUBLICATIONS DE LA. COUR PERMANENTE DE JUSTICE
: INTERNATIONALE

SERIE B — N° 15
Le 3 mars 1928

RECUEIL DES AVIS CONSULTATIFS

 

COMPÉTENCE DES TRIBUNAUX DE DANTZIG

(RÉCLAMATIONS PÉCUNIAIRES DES FONCTIONNAIRES

FERROVIAIRES DANTZIKOIS PASSÉS AU SERVICE

POLONAIS CONTRE L'ADMINISTRATION POLONAISE
DES CHEMINS DE FER)

 

 

PUBLICATIONS OF THE PERMANENT COURT
OF INTERNATIONAL JUSTICE.

SERIES B.—No. 15
March 3rd, 1928

COLLECTION OF ADVISORY OPINIONS

 

 

JURISDICTION OF THE COURTS OF DANZIG

(PECUNIARY CLAIMS OF DANZIG RAILWAY OFFICIALS
WHO HAVE PASSED INTO THE POLISH SERVICE,
AGAINST THE POLISH RAILWAYS ADMINISTRATION)

LEYDEN
A.W. SIJTHOFF’S
PUBLISHING COMPANY
1928

LEYDE
SOCIETE D’EDITIONS
A.W. SIJTHOFF
1928

 
PERMANENT COURT OF INTERNATIONAL JUSTICE

THIRTEENTH (EXTRAORDINARY) SESSION

Present :

MM. ANZILOTTI, President,
HUBER, Former’ President,
WEISS, Vice- President,
LODER,
NYHOLM,
ALTAMIRA,
Opa,

Judges,

YOVANOVITCH,
BEICHMANN,
NEGULESCO,
WANG,

| Deputy- Judges;

EHRLICH,

BRUNS, judges ad hoc.

ADVISORY OPINION No. 13.

JURISDICTION OF THE COURTS OF DANZIG

(PECUNIARY CLAIMS OF DANZIG RAILWAY OFFICIALS WHO HAVE
PASSED INTO THE POLISH SERVICE, AGAINST THE
POLISH RAILWAYS ADMINISTRATION.)

On September 22nd, 1927, the Council of the League of
Nations adopted the following Resolution :

“The Council of the League of Nations, having received
from the Government of the Free City of Danzig an
appeal against a Decision given on April 8th, 1927, by
the High Commissioner of the League of Nations at
Danzig as to the jurisdiction of the Danzig Courts in

1928.
March ard.
File F. c. XVII.
Docket XIII. 1.
ADVISORY OPINION No. 15 5

actions brought against the Polish Railways Administra-
tion by Danzig railway officials who have passed into the
Polish service, decides. to ask the Permanent Court of
International Justice to give it an advisory opinion on
the following question :

Whereas the Government of the Free City of Danzig
requested the High Commissioner on January 12th, 1927,
to give the following decision :

(a) that railway employees who had passed from the
service of the Free City into Polish service, were entitled
to bring actions in respect of pecuniary claims, even if
these claims were based on the Danzig-Polish Agreement
of October 22nd, 1921 (Agreement concerning officials,
Beamtenabkommen) or on the declaration made under
Article x of this Agreement, which was accepted by the
Polish Railways Administration ;

(B) that Danzig Courts were entitled to hear the actions
referred to in (a);

(c) that, consequently, the Polish Railways Administra-
tion was bound to accept the jurisdiction of the Danzig
Courts in disputes such as those mentioned in (a), and
to enforce the judgments given by those Courts ;

Whereas the High Commissioner on April 8th, 1927,
on the above request of the Senate of Danzig, gave the
annexed . Decision ;

Whereas the Government of Danzig has appealed to the
Council of the League of Nations against this Decision
in a Note dated. May 12th, 1927;

Is the Court of opinion that the High Commissioner’s
Decision of April 8th, 1927, given as a result of the
requests made by the Danzig Government on January 12th,
1927—in so far as his Decision does not comply with
those requests—is legally well founded ?

The Secretary-General is authorized to submit this
application to the Court with all the documents relating
to the question; to explain to the Court the action the
Council has taken in the matter; to give all the neces-
sary assistance for the examination of the case, and, if
necessary, to take steps to be represented before ‘the
Court.”

In pursuance of this Resolution, the Secretary-General of
the League of Nations, on September 24th, 1927, submitted
ADVISORY OPINION No. I5 6

to the Court a Request for an advisory opinion in the
following terms :

“The Secretary-General of the League of Nations,

in pursuance of the Council Resolution of September 22nd,
1927, and in virtue of the authorization given by the
Council,

has the honour to submit to the Permanent Court of
International Justice an application requesting the Court,
in accordance with Article 14 of the Covenant, to give
an advisory opinion to the Council on the question which
is referred to the Court by the Resolution of Septem-
ber 22nd, 1927.

The Secretary-General will be prepared to furnish any
assistance which the Court may require.in the examination
of this matter, and will, if necessary, arrange to be
represented before the Court.”

According to the terms of the letter under cover of -which
the Secretary-General of the League of Nations transmitted
to the Court the Request reproduced above, the Decision of
the High Commissioner of the League of Nations at Danzig,
dated April 8th, 1927, to which the Council’s Resolution of
September 22nd refers, is to be regarded as annexed to that
Resolution. The complete text of the Decision in question ‘as
transmitted to the Registry is attached to the present opinion,
only the operative portion thereof being reproduced below:

“Pecuniary claims of any kind, based on one of the
provisions which constitute the contract of service
for Danzig employees of the Polish Railways who have
passed into the service of the Polish Administration under
the Danzig-Polish Agreement of ‘October 22nd, 1921, and
in particular claims in connection with salaries, pensions,
half-pay, and other grants under the contract, may form
the subject of an action in the Danzig Courts (except
for the reservation mentioned on pages 5-61*); the clauses
of the Agreement itself, and the declarations referred to
in Article 1 of the Agreement, are not to be regarded
as provisions which constitute the contract of service
of the above-mentioned employees, and therefore they
cannot give ground for a personal action to be brought
in the courts;

under these circumstances, I do not think that the
question set out in (c) arises.”

 

 

1 See page 30.
ADVISORY OPINION No. I5 7

In conformity with Article 73, paragraph 1, of the Rules of
Court,. the Request for an opinion was communicated to
Members of the League of Nations and to States entitled to
appear before the Court. At the same time, the Registrar
sent to the Governments of Poland and of the Free City of
Danzig, being regarded as likely to be able to furnish infor-
mation on the question upon which the Court’s opinion. was
asked, a special and direct communication to the effect that
the Court was prepared to receive from them written state-
ments and, if necessary, to hear oral statements made on their
behalf at a public hearing to be held for the purpose.

The time for the submission of any written statements,
which was at first fixed to expire on November 4th, 1927,
was afterwards, at the request of the representative of the
Free City of Danzig, extended until. December 5th, 1927.
On the latter date Memorials had been filed on behalf both
of the Polish Government and of the Government -of the
Free City of Danzig. Subsequently, the representative of the
Free City before the Court, having asked whether the Court
intended to request the Governments in question to present
a Counter-Memorial, the Registrar informed them that the
Court would not ask them for any further document, but
that, should either or both of them wish to submit Counter-
Memorials, the time-limit for the filing of such documents
would be fixed to expire on January 15th, 1928.

No Counter-Memorials having been filed on that date, the
representatives of the interested Governments were informed
that the Court wished to hear their oral statements.

Accordingly, the Court, in the course of public sittings
held on February 7th and 8th, 1928, heard oral arguments
presented by M. G. Gidel, Professor at the Faculty of Law
of Paris, on behalf of the Free City of Danzig, and by
M. J. Limburg, Counsellor: of State and former leader of the
Bar at The Hague, on behalf of Poland.

In addition to the documents submitted by the interested
Governments, the Court has had before it documents commu-
nicated by the Secretary-General of the League of Nations with the
Council’s request for an opinion, certain additional documents
and information collected by the Registry (see annexed list),
and also the replies furnished by the representatives of the
“ADVISORY OPINION No. I5 | ‘ 8

interested Governments to questions put to them on behalf of
the Court. |

*
* *

Before undertaking the examination of the question set
out in the Resolution of the Council of the League of Nations
of September 22nd, 1927, the Court considers that it should
recall the circumstances in which the Council was led to ask
for an advisory opinion on this question.

*

Under Article 104 of the Treaty of Versailles, “the Principal
Allied and Associated Powers undertake to negotiate a treaty
betweeri the Polish Government and the Free City of Danzig,
which shall come into force at the same time as the establishment
of the said Free City, with the following objects”, amongst others:
“to ensure to Poland the control and administration of the....
whole railway system within the Free City, except such street
and other railways as serve primarily the needs of the Free
City....”. This Convention was concluded in Paris between
Poland and the Free City on November oth, 1920, and is
called hereafter the Convention of Paris. It contains, in Articles
20 and 21, provisions to the effect that the Danzig railways—
apart from those already excepted by the Treaty of Versailles
and those specially serving the port—‘.... shall be controlled
and administered by Poland, which shall receive the profits
and defray the expenditure’. Article 22 of the Convention
is as follows:

“Subsequent agreements to be concluded between
Poland and the Free City within four months after the
coming into force of the present. Treaty shall settle any
questions which may arise from the execution of Article 21,
especially questions relating to the retention of officials,
employees and workmen at present employed on the
railways and to the maintenance of rights acquired by
them, and questions relating to the guarantees to be
accorded reciprocally. for the use of the Danzig and
Polish languages and currencies, and for the interests
of the local population, in all matters concerning the
ADVISORY OPINION No. I5 9

administration, exploitation and services -referred to in
Article 21.

Failing such agreement, the decision shall be taken by
the High Commissioner of the League of Nations in
accordance with Article 39.”

Article 39 reads as follows:

“Any differences arising between Poland and the Free
City of Danzig in regard to the present Treaty or to any
other subsequent agreements, arrangements or conventions,
or to any matter affecting the relations between Poland
and the Free ‘City, shall be submitted by. one or the
other Party to the decision of the High Commissioner,
who shall, if he deems it necessary, refer the matter to
the Council of the League of Nations. |

The two Parties retain the right of appeal to the
Council of the League of Nations.”

This article was based on Article 103 of the Treaty of
Versailles, which runs as follows :

“A constitution for the Free City of Danzig shall be
drawn up by the duly appointed representatives of the
Free City in agreement with a High Commissioner to be
appointed by the League of Nations. This constitution
shall be placed under the guarantee of the League of,
Nations.

The High Commissioner will also be entrusted with
the duty of dealing in the first instance with all differences
arising between Poland and the Free City of Danzig in
regard to this Treaty or any arrangements or agreements
made thereunder.

The High Commissioner shall reside at Danzig.”

In pursuance of Article 22 of the Convention were signed
first of all, on July 2oth, 1921, a ‘‘Provisional Agreement in
regard to officials” (provisorisches Beamtenabkommen), and sub-
sequently, on October 22nd, 1921, a “Definitive Agreement in
regard to officials’ (endgtltiges Beamtenabkommen), the author-
itative German text of which is reproduced in the annex,
together with the French translation—in regard to the accuracy
of which some reservations should however be made-—of this
text, which was attached to the Request for the opinion.

The Definitive Agreement of October 22nd, 1921, was to
a large extent based on two Decisions of General Haking,
the High Commissioner of the League of Nations at Danzig,
ADVISORY OPINION No. I5 IO

given on August 15th and September 5th of the same year in
accordance with the last paragraph of Article 22 of the Con-
vention of Paris, and in pursuance of the jurisdictional clause
contained in Article 39 of the same Convention.

The Decisions in question, against which the two Govern- ~
ments, by an “arrangement” made at Gene¥a on September 23rd,
1921, undertook not to appeal, were recognized in a memo-
randum (Niederschrift) signed on December Ist, 1921, by
the representatives of the Free City and of the Polish State
Railways Administration, as entering into full effect on that
date, together with the Arrangement of September 23rd, 1921,
and the Agreement of October 22nd of that year.

Subsequently, from the year 1925 onwards, Danzig railway
officials who had passed into the service of the Polish Admi-
nistration in accordance with the Agreement of October 22nd,
1921, brought actions before the Courts of the Free City
against the said Administration for pecuniary claims which
they considered that they had against the latter. A certain
number of examples of these suits have come to the knowledge
of the Court (Flander v. the Polish Treasury; Holz v. the
Polish Treasury; Menge v. the Polish Treasury) as the
result of the communication of the text of the judgments
given, or of the transmission of copies of records concerning
the different stages of the proceedings. It appears from these
documents. as well as from the information given to the Court
by the interested Governments, that the claimants based their
actions on the provisions of the Agreement of October 22nd,
1921, that the Polish Treasury raised objection in all these
cases on the ground that the Danzig Courts had no juris-
diction to entertain such actions, and that, on the other hand,
the courts in question declared themselves, both in first instance
and on appeal, to have jurisdiction.

On January zrith, 1926, the Commissioner-General of the
Polish Republic at Danzig sent to the High Commissioner
of the League of Nations in the Free City a letter containing
the following passage :

“In the future, the Polish Government will not take cognizance

of actions brought by railway officials and based on the provisions
of the Agreement of October 22nd, 1921. It will not comply
ADVISORY OPINION No. I5 II

with any judgment given by Danzig Courts in such cases. It
rests with the Senate of the Free City to inform its nationals
as to the means of which they may avail themselves for the
protection of their interests and to compel the courts of the
Free City to respect the provisions of the treaties in force and
the decisions of the High Commissioner.

I am sending a copy of this note to the Senate of the Free

City 1.”

In its reply, dated May 27th, 1926, the Senate of the Free
City, whiist declaring itself prepared to ask the High Com-
missioner for a decision in accordance with Article 39 of the
Convention of Paris, sought the intervention of the High
Commissioner and requested him to endeavour to induce the
Polish Government to withdraw the declaration set out above.

According to the High Commissioner, prolonged conferences
followed with a view to reaching a settlement. On January rath,
1927, however, the Danzig Senate asked him, in accordance
with the terms of Article 39 of the Convention of Paris, for
a decision on the requests which were set out as follows in
the original German text ?:

“dass.... a) die aus dem Eisenbahndienst der Freien Stadt
- Danzig in den Polnischen Eisenbahndienst übernommenen Eisen-
bahnbeamten befugt sind, vermôgensrechtliche Anspriiche aus
ihrem Dienstverhältnis im Wege der Klage geltend zu machen,
auch wenn die Kiagen auf das Danzig-polnische Abkommen
vom 22. Oktober 1921 (sogen. Beamtenabkommen) oder auf die
gemäss Artikel 1 dieses Abkommens abgegebene und von der
polnischen Eisenbahnverwaltung angenommene Erklärung gestützt
werden,

b) für Klagen der zu a) bezeichneten Art die Danziger
‘Gerichte zuständig sind, und daher,

c) die polnische Eisenbahnverwaltung verpflichtet ist, in
Rechtsstreitigkeiten der zu a) bezeichneten Art vor Danziger
Gerichten Recht zu nehmen und die Urteile der Danziger
Gerichte auszuführen.” :

‘ Following upon proceedings consisting in the exchange of a
reply, dated February 28th, 1927, presented by the Free City,
and a rejoinder, dated March 23rd, 1927, presented by Poland,
the High Commissioner gave the Decision the operative part
of which is reproduced at the beginning of this opinion.

 

 

1 Translation by the Registry of the French original.
2? See English and French translations on page 12.
ADVISORY OPINION No. I5 12

On May 12th, 1927, the Government of the Free City of
Danzig, again relying on Article 39 of the Convention of
Paris; lodged an appeal with the Council of the League of
Nations against this Decision, asking that the said Decision
“should be annulled” and that “it should be decided that”

“the former Danzig railway officials taken over by the Polish
Railway service are authorized to recover pecuniary claims, arising
out of their conditions of service, in the Danzig Civil Courts.
from the Polish Railways Administration, even when these claims.
are based on the Danzig-Polish Agreement of October 22nd,

‘x92r (the so-called Beamtenabkommen), or on the declaration :
made under Article x of that Agreement, and accepted by the.
Polish Railways Administration »’.

On receipt of this appeal and of two other documents
emanating from Danzig, as well as of three documents of proce-
dure filed by Poland and four legal opinions respectively
signed by Professors Kaufmann, Schticking, Cavaglieri and
Le Fur, the Council at its forty-eighth session, on the report
of M. Villegas, adopted the resolution reproduced at the begin-
ning of this advisory opinion.

I.

The Court has to consider, in the first place, the exact
scope of the question submitted to it for an advisory opinion.
The Resolution of the Council of the League of Nations,
adopted on September 22nd, 1927, states the question in the
following terms: .

“Is the Court of opinion that the High Commissioner’s
Decision of April 8th, 1927, given as a result of the requests
made by the Danzig Government on January 12th, 1927—in
so far as his Decision does not comply with those requests—
is legally well founded ?”

 

 

1 English translation’ communicated by the Secretariat of the League of
Nations.
ADVISORY OPINION No. 15 ; 13

It may be recalled that the requests made by the Danzig
Government, referred to in the above-mentioned question, are
in the following terms (according to the text of the, High
Commissioner’s Decision annexed to the Council’s Resolution) :

“(a) that railway employees who had passed from the service
of the Free City into Polish service, were entitled to bring actions
in respect of pecuniary claims, even if these claims were based on -
the Danzig-Polish Agreement of October 22nd, 1921 (Agreement
concerning officials, Beamtenabkommen) or on the declaration made
. under Article x of this Agreement, which was accepted by the
Polish Railways Administration ;

(6) that Danzig Courts were entitled to hear the actions re-_
ferred to in (a) ;

(c) that, consequently, the Polish Railways Administration was
bound to accept the jurisdiction of the Danzig Courts in disputes
such as those mentioned in (a), and to enforce the judgments
given by those Courts’.

The operative portion of the High Commissioners Decision
of April 8th, 1927, is as follows:

“Pecuniary claims of any kind, based on one of the pro-
visions which constitute the contract of service for Danzig
employees of the Polish Railways who have passed into
the service of the Polish Administration under the Danzig-
Polish Agreement of October 22nd; 1921, and in particular
claims in connection with salaries, pensions, half-pay, and
other grants under the contract, may form the subject of an
action in the Danzig Courts (except. for the reservation
mentioned on pages 5-61); the clauses of the Agreement
itself, and the declarations referred to in Article x of the
Agreement, are not to be regarded as provisions which
constitute the contract of service of the above-mentioned
employees, and therefore they cannot give ground for a
personal action to be brought in the courts;

under these circumstances, I do not think that the
question set out in (c) arises.”

An examination of the documents submitted to the Court
and of the oral statements made by the representatives of
the Parties before the Court at its public sittings, establishes
the fact that neither Party has contested that part of the

 

 

1 See page 30.
. ADVISORY OPINION No. I5 I4

High Commissioner’s Decision according to which “pecuniary
claims of any kind based on one of the provisions which
constitute the contract of service for Danzig employees of the
Polish Railways who have passed into the. service of the
Polish Administration under the Danzig-Polish Agreement of
October 22nd, 1921, and in particular claims in connection with
salaries, pensions, half-pay, and other grants under the contract,
may form the subject of an action in the Danzig Courts”.
This part of the Decision, hereafter called “the first part”,
may be considered as complying to this extent with Danzig’s
requests; and by the terms of the Resolution, the Court is
not asked for an opinion as to whether it is legally well
founded or not.

The Decision further lays down that “the clauses of the
Agreement itself, and the declarations referred to in Article x
of the Agreement, are not to be regarded as provisions which
constitute the contract of service of the above-mentioned
employees, and therefore they cannot give ground for a
personal action to be brought in the courts; under these
circumstances, I do not think that the question set out
in (c) arises’. This part of the Decision, hereafter called
“the second part”, does not comply with Danzig’s requests.
It is, therefore, on this part that the Court is asked to give
its opinion as to whether it is legally well founded or not.

Before entering upon the examination of the question before
it, as defined above, the Court deems it necessary to consider,
as a preliminary question, whether its opinion should contem-
plate the Danzig railway ‘officials’ only, or whether it should
include in its purview Danzig railway ‘‘employees’’ who are
not ‘officials’. It should be noted in this connection that in
some of the articles of the Agreement of October 22nd, 1927,
hereafter called Beamtenabkommen, the word Beamte (officials, e.g.
Article 4, No. 2), or the word Arbeiter (workmen, e.g. Article 2),
is used; other articles speak of Beamte und Arbeiter (officials
and workmen, e.g. Article 3), or Bedienstete (employees, e.g.
Article 6, [c]). This difference in terminology is evidently
intended to fix the scope of application of the several provisions
ADVISORY OPINION No. I5 I5

concerned, Turning now to the Decision of the High Commis-
sioner, we find that the word “employees” is used in its opera-
tive portion. However, in view of the fact that the original
requests made by Danzig in its letter of January 12th, 1927,
which led to the said Decision as well as to the appeal
made by Danzig against the Decision, refer only to Beamie :
(officials), the Court is of opinion that the question before
it should be construed as referring to “‘officials’’ only. This
interpretation is borne out by the first paragraph of the
Council’s Resolution, which says: “The Council of the League
of Nations, having received from the Government of the
Free City of Danzig an appeal against a Decision given on
April 8th, 1927, by the High Commissioner of the League of
Nations at Danzig as to the jurisdiction of the Danzig Courts
in actions brought against the Polish Railways Administration
by Danzig railway officials who have passed into the Polish
service, decides to ask the Permanent Court of International
Justice to give an advisory opinion on the following question”.

Ii.

The appeal made by Danzig, on May x2th, 1927, against
the High Commissioner’s Decision of April 8th, 1927, requests.
the Council to quash (aujheben) the said Decision, and to:
decide that:

.

“the former Danzig railway officials taken over by the
Polish Railway service are authorized. to recover pecuniary
claims, arising out of their conditions of service, in the Danzig
Civil Courts from the Polish Railways Administration, even
when these claims are based on the Danzig-Polish Agreement
of October 22nd, I92r (the so-called Beamtenabkommen), or
on the declaration made under Article x of that Agreement,
and accepted by the Polish Railways Administration ?”.

1 Translation communicated by the Secretariat of the League of Nations.
ADVISORY OPINION No. I5 16

At first sight, it would seem that the first part of the
Decision of April 8th, 1927, was also included in Danzig’s
appeal. But, as has just been said, and in view of the
statement of reasons for the appeal, this part of the Decision
‘should not be considered as having been contested by Danzig.
Indeed, the very words used in the statement of the appeal
‘quoted above, namely, “even when (auch wenn) these claims
are based on the Danzig-Polish. Agreement of October 22nd,
1921” (the so-called Beamtenabkommen), etc., necessarily imply
the existence of the jurisdiction of the Danzig Courts with
regard to certain other pecuniary claims, i.e. those which are
- not based on the Beamtenabkommen.

In examining the second part of the High Commissioner’s
Decision, the Court deems it necessary to take its first part
as a starting point, and to consider what is laid down therein
as finally settled. This does not imply that the Court accepts
the reasons given by the High Commissioner. for this part of
his Decision. .

The second part of the High Commissioner’s Decision lays
down that ‘the clauses of the Agreement itself, and the
declarations referred to in Article x of the Agreement, are
not to be regarded as provisions which constitute the contract
of service of the above-mentioned employees, and therefore
they cannot give ground for a personal action to be brought
in the courts”.

The Court will first deal with the question relating to
actions brought for the recovery of pecuniary claims based
upon the Agreement of October 22nd, 1921 (Beamtenabkommen),
ADVISORY OPINION No. I5 17

and will then pass to the question of the declarations.

The contentions of the two Parties, resulting. from their
discussion before the Court, may be briefly summarized as
follows :

Poland contends: (x) that the Beamtenabkommen, being an
international agreement, creates rights and obligations between
the contracting Parties only; (2) that the Beamtenabkommen,
as such, and failing its incorporation into Polish national
legislation, cannot create direct rights or obligations for the
individuals concerned ; and (3) that if, in any respect, Poland
has not carried out her international obligations arising under
the Beamtenabkommen, she is responsible only to the Free
City of Danzig. In other words, Poland contends that the
legal relations between the Polish Railways Administration
and the former Danzig officials, who. have become Polish
officials, are governed solely by Polish national law, which
should be in conformity with the Beamtenabkommen.

On the other hand, Danzig contends that the Beamten-
abkommen, though an international agreement in form, was
intended by the contracting Parties to constitute part of the
“series of provisions which establish the legal relationship
between the Railways Administration and its employees”
(“contract of service”) and that it is the substance rather :
than the form of the instrument that determines its juridical
character. : .

The point in dispute amounts therefore to this: Does the
Beamtenabkommen, as it stands, form part of the series of
provisions governing the legal relationship between the Polish
Railways Administration and the Danzig officials who have
passed into its service (contract of service)? The answer to
this question depends upon the intention of the contracting
Parties. It may be readily admitted that, according to a
well established principle of international law, the Beamten-
abkommen, being an international agreement, cannot, as such,
create direct rights and obligations for private individuals.
But it cannot be disputed that the very object of an inter-
national agreement, according to the intention of the contract- |
ing Parties, may be the adoption by the Parties of some
ADVISORY OPINION No. I5 18

definite rules creating individual rights and obligations and
enforceable by the national courts. That there is such an
intention in the present case can be established by reference
to the terms of the Beamtenabkommen. The fact that the
various provisions were put in the form of an Abkommen.
is corroborative, but not conclusive evidence as to the char-
acter and legal effects of the instrument. The intention of
the Parties, which is to be ascertained from the contents of
the Agteement, taking into consideration the manner in
which the Agreement has been applied, is decisive. This
principle of interpretation should be applied by the Court
in the present case.

__ The wording and general tenor of the Beamtenabkommen
show that its provisions are directly applicable as between

. the officials and the Administration. This is particularly

the case in regard to Articles 6, lit. (a) and (b), 7, 11 and
12, which are of such a nature as to lead possibly to pecuniary
claims. According to its contents, the object of the Beamten-
abkommen is to create a special legal régime governing the
relations between the Polish Railways Administration and the
Danzig officials, workmen and employees who have passed.
into the permanent service of the Polish Administration. That
this special régime, according to the intention of the contract-
ing Parties, is to be governed by the very provisions of the
Beamtenabkommen, may be seen for instance from an analysis.
of Article 4 of the Beamtenabkommen. This article (No. 2)
stipulates that the Danzig officials are subject to the disci-
plinary. laws of Poland, Further on, No. 5 gives Poland the
tight to frame her disciplinary laws differently from the
corresponding provisions of the Beamtenabkommen (subject,
however, to the reservations concerning the composition of the
disciplinary chambers and the use of the German language).
“Now, if Poland’s contention were justified, such laws, once
enacted, would be immediately applicable to the Danzig
officials, But No. 5 expressly stipulates that in such a case,
“these provisions” (ie. the provisions of the Beamtenabkom-
men concerning discipline) “shall be amended and brought
into harmony’ with the Polish disciplinary law” (so werden
diese Bestimmungen in Anlehnung an das polnische Diszi-
plinargesetz . geändert werden). The necessity of resorting to
ADVISORY OPINION No. I5 | 19

this additional procedure of amending the Beamtenabkommen
shows (1) that the Polish disciplinary law, in so far as it
differs from the provisions of the Beamtenabkommen, does
not de plano regulate the legal relations between the Polish
Railways Administration and the Danzig officials, and this,
‘in spite of the fact that, according to the intention of the
Parties, Poland has the right to pass such laws; and (2)
that in so far as the matters regulated by its provisions are
concerned, the Beamtenabkommen constitutes a legal document
governing the relations between the Polish Railways. Admi-
nistration and the. Danzig officials; hence the necessity,

|. eg. in the matter of discipline, of amending the provisions

ef the Beamtenabkommen in order to make the provisions of
the Polish law binding on the Danzig officials.

It is true that Article 9 of the Beamtenabkommen has
been invoked by Poland in order to show that the Abkom-
men itself makes Polish national legislation applicable. The
article reads:

“Sämiliche Angelegenheiten der im polnischen Dienst über-
getretenen Beamten und Arbeiter regelt die polnische Staats-
bahnverwaltung 1.”

In Poland’s opinion, this article is a proof that the intention
of the Parties was to.leave it to Poland to make all the
regulations concerning the Danzig Railway officials including
regulations based on the Beamtenabkommen, for which regulations
she would be responsible only to the Free City of Danzig.

In the opinion of the Court, the scope of application of
Article 9 is not so wide. The meaning of this article, read in
the light of the general tenor of the Beamtenabkommen, and
especially of General Haking’s Decision of September 5th,
1921, becomes apparent. This Decision (No. 12 a) lays down
that : |

“Within these limits [i.e. the maintenance of the rights
of the Danzig officials, employees and workmen engaged
in the railway service and the safeguarding of the

1 Translation by the Registry : “All matters affecting officials and workmen
transferred to the Polish service shall be dealt with by the Polish State
Railways Administration.’’ |
ADVISORY OPINION No. I5 | 20

interests of the local population], the passing of the
bye-laws for this railway system is a matter entirely
for the Polish Railway Administration.”

It follows that Article 9 of the Beamtenabkommen should
not be construed in a manner which would make the applicability
of the provisions of the Beamtenabkommen depend on their
-incorporation into a Polish Regulation.

The argument drawn by Poland from Article 9 of the
Beamtenabkommen cannot therefore affect the conclusion
reached by the Court, namely, that the Beamtenabkommen
constitutes part of the special regulations which govern the
relations between the Polish Railways Administration and the
officials concerned.

This conclusion is corroborated by the following circumstance
attending the actual execution of the Beamtenabkommen.

Neither Party has disputed the fact that the Beamtenabkommen
has been actually put into effect in accordance with the
intention of the contracting Parties. On December Ist, 19217,
the date of the taking over of the Danzig railways by Poland,
a memorandum (Niederschrifi) was signed by the Polish
Railways Administration and the Free City of Danzig, the
relevant passages of which read as follows:

‘‘Niederschrift betreffend den Uebergang Danziger Bahnen
an die Polnische Eisenbahnverwaltung am 1. Dezember 1927.

Beide Parteien erkennen an, dass mit Wirksamkeit vom
1. Dezember 1921 die Entscheidungen des Oberkommissars
vom 15. August 1921 und vom 5. September 1921, ferner die
Bestimmungen des Genfer Vertrages vom 23. September 1921
und schliesslich die nachstehend aufgezählten Abkommen zur
vollen Geltung gelangen und zwar:
By Ausfiihrungsbestimmungen | zur ‘Entscheidung des Ober-
kommissars vom 15. August I921 und 5. September rg2r
betreffend Uebernahme der Danziger Eisenbahnbeamten und
Eisenbahnarbeiter in den dauernden Dienst der polnischen
Staatseisenbahnverwaltung, vereinbart zwischen der Polnischen
und der Danziger Regierung am 22. Oktober rg2z 1”

‘

 

 

1 Tvanslation by the Registry: “Memorandum in regard to the transfer
of the. Danzig railways to the Polish Railways Administration on December
ist, 1921.

Both Parties recognize that, as from December Ist, 1921, the High Com-
ADVISORY OPINION No. I5 | 2X

The Ausfihrungsbestimmungen (provisions of execution) men-
tioned in (b) above are the provisions of the Beamtenabkommen.

This document leaves. littl room for doubt that the
Beamienabkommen has been recognized by the Parties as
having come into full force and effect from December Ist,
1921, the date of the taking over by Poland of the Danzig
railways. | |

The Court therefore arrives at the conclusion that, in the
intention of the contracting Parties, the relations between
the Polish Railways Administration and the Danzig officials
should be governed by the Beamtenabkommen, the provisions
of which constitute part of what the High Commissioner calls
the “contract of service”, and that, consequently, the Danzig
officials have, in accordance with the first part of the Decision,
a right of action against the Polish Railways Administration
for the recovery of pecuniary claims based on the Beamten-
abkommen. |

e* 4

The Court, having arrived at the above conclusion, deems it
unnecessary to consider at length the legal significance and
effects of the declarations referred to in the second part of
_the High Commissioner’s Decision of April 8th, 1927. It is
appropriate in this connection to state briefly the main facts
relating to these declarations.

Article r of the Beamtenabkommen stipulates (1) that all
the railway officials concerned shall state with regard to ‘their
passing into the Polish Railway service whether they desire
to be maintained in the service; (2) that the statement shall
be in the form of a declaration (Erklärung), which must
correspond with the tenor of the article, and must have

 

 

missioner’s Decisions of August 15th and September sth, 1921, as also the
provisions of the Convention of Geneva of September 23rd, 1921, and, finally,
the agreements enumerated below, shall enter into full effect.

{b) The provisions for the execution of the High Commissioner’s Decisions
of August 15th and September 5th, 1921, in regard to the transfer of Danzig
tailway officials and workmen to the permanent service of the Polish State
Railways Administration, agreed upon between the Polish and Danzig Govern-
ments on October 22nd, I921:”
ADVISORY OPINION No. I5 22

reference to these regulations (Verordnung); (3) that the
declaration. must not contain any supplementary additions or
conditions; and (4) that all the declarations shall, within
eight weeks from the taking over of the Danzig railways by
Poland, be transmitted to the Directorate of the Polish State
Railways of Danzig through the intermediary of the Danzig
delegate. (See the High Commissioner’s Decision of August 15th,
1921.) The wording of the declaration is as follows:

Erklärung*. — Ich erkläre mich bereit, vom 1. April 1922
angefangen, im polnischen Eisenbahndienst im Gebiete der
Freien Stadt Danzig unter den in der am 22. Oktober 1921
zwischen der Danziger und der Polnischen Regierung abge-
schlossenen Vereinbarung festgesetzten Bedingungen zu ver-
bleiben.
. {Unterschrift.]

* Weitere Zusatze und Bedingungen machen diese Erklärung ungültig 1.”

The declarations were transmitted within the time-limit and
in the manner prescribed in Article x of the Beamtenabkommen
and were accepted by the Directorate of the Polish State
Railways at Danzig. These declarations have been differently
interpreted by the Parties.

According to the Polish point of view, the object of the
declaration was to make clear the fact that the officials really
intended to remain in the Polish Railway service.

According to the Danzig point of view, as the declaration
specifically refers to the conditions stipulated in the Beamten-
abkommen, it constitutes, when duly signed by the Danzig
official concerned and accepted by the Polish Railways
Administration, an accord de volontés, having the legal effect
of rendering the provisions of the Beamtenabkommen applic-
able to the relations between the Polish Railways Adminis- .
tration and the Danzig officials.

1 English translatién communicated by the Secretariat of the League of Nations:
“Declavation*.—1 declare that 1 am prepared to remain, as from April 1st,
1922, in the Polish Railway service in the territory of the Free City of
Danzig. under the conditions laid down in the Agreement concluded between
the Danzig and the Polish Governments on October 22nd, 1927.

[Signature.]
* Further additions and: conditions render this declaration null and void.”.
ADVISORY OPINION No. I5 ; "23

In the opinion of the Court, the requests made by Danzig
which led to the High Commissioner’s Decision. of April 8th,
1927, were intended to establish a right of action on the
part of the Danzig officials against the Polish Railways
Administration based on the Beamtenabkommen or on the :
declaration made thereunder; they were not intended to
obtain a decision by the High Commissioner as to the scope
of the right of the officials under the Beamtenabkommen or the
declaration. For this reason, the Court, having recognized
a right of action on the part of the Danzig officials, deems
that a determination of the nature and legal effects of the
declaration is of no practical value for the purpose for which
the Court is asked to give an advisory opinion.

ex

The answer to the question whether the Polish Railways
Administration is bound to accept the jurisdiction of the
Danzig Courts to adjudicate upon pecuniary claims based on
the Beamtenabkommen, and to execute the judgments given
by those courts on such claims, can be deduced from what
has been said above; for the Court has reached the following
conclusions : |

(x) The jurisdiction of the Danzig Courts to entertain
actions brought by the officials concerned in respect of
pecuniary claims based upon one of the stipulations of the .
“contract of service” has been recognized by the first
part of the High Commissioner’s Decision of April 8th,
1927.

(2) The Court is of opinion that the Beamtenabkommen
.constitutes part of the provisions of the ‘“‘contract of
service”, that is, “the series.of provisions which constitute
the legal relationship between the Railways Administration
and its employees”. |

From the foregoing considerations, it follows that judgments
given by the Danzig Courts on pecuniary claims based on
the Beamtenabkommen should, in conformity with the first
part of the Decision of April 8th, 1927, be recognized and
executed by the Polish Railways Administration. —
' ADVISORY OPINION No. I5 24

This conclusion does not preclude the right of Poland,
under Article 39 of the Convention of Paris, to have recourse,
should the occasion arise, to the international procedure
provided for in the said article. Such an occasion would
arise, for instance, if a decision of the Danzig Courts should
go beyond the limits of their jurisdiction as laid down in
the decisions of .the High Commissioner or the provisions
of the Beamtenabkommen, or if it should in any other manner
be in conflict with the general principles of international law
or the rules governing the relations between Poland and
Danzig, such as the Treaty of Versailles, the Convention of
‘Paris, other conventions or agreements concluded between
the Parties, or decisions of the High Commissioner or of the
Council of the League of Nations. If a judgment of the
Courts of Danzig were in conflict with any of these rules,
it would be possible for Poland to request the High Com-
missioner under Article 39 of the Convention. of Paris to
give a decision in the matter.

FIL.

The Court has so far examined the question underlying
the dispute before the Council, with reference to the second
part of the High Commissioner's Decision, ie, the point
whether the provisions of the Beamtenabkommen form part
of the ‘‘contraet of service”.

The: Court now proceeds to examine the same question with
reference to the original application of Danzig of January r2th,
1927, ie. in regard to the extent of Poland’s obligation
to recognize the jurisdiction of Danzig tribunals for pecuniary
claims against the Polish Railway Administration. Paragraph c
of Danzig’s requests, contained in the above-mentioned appli-
cation, which draws a logical conclusion from paragraphs a
and b, puts the question essentially as one relating to the
extent of. Poland’s obligation to recognize the jurisdiction of
the Danzig Courts in a specified category of cases. The
question as to what substantive law can be lawfully applied
by the Danzig tribunals can only arise after the jurisdiction |
ADVISORY OPINION No. I5 25

has been established. The Court will therefore investigate
the nature and extent of the jurisdiction of the Danzig Courts
as regards the Polish Railways Administration.

The High Commissioner, General Haking, in his Decision
of September 5th, 1921, lays down that:

“Everything connected with the Polish Railways
Administration within the territory of the Free City is sub-
ject to the civil and criminal Courts of Danzig. The Polish
Railways Administration has no sovereign rights within the
territory of the Free City and therefore can establish no
courts of law within its territory.”

This Decision, which is couched in quite comprehensive
terms, constitutes, in the opinion of the Court, the legal basis
of the jurisdiction of the Danzig Courts to entertain actions
brought by Danzig railway officials against the Polish Railways
Administration. Judgments which are given within the limits
of jurisdiction thus determined and which are not in conflict
with other rules of law internationally binding upon Danzig
in her relations with Poland are lawful, and must be recognized
by the latter. The recognition and execution of judgments
given by Danzig Courts is the corollary of the recognition of
their jurisdiction by Poland in accordance with General
Haking’s Decision.

Since the object of the concluding paragraph c of Danzig’s
request, dated January 12th, 1927, was to ‘obtain the
recognition, by Poland, of the judgments given by the Danzig
tribunals on claims based on the Beamtenabkommen or on the
declaration provided for in Article r of the Beamtenabkommen,
the question to be decided by the High Commissioner was
really this: do the judgments on pecuniary claims of railway
officials, based on the Beamtenabkommen or on the declaration,
fall within the jurisdiction contemplated in the Decision of
September 5th, 1921, or are they in conflict with any rule
of law internationally binding upon Danzig ? |
© ADVISORY OPINION No. I5 | 26

As has been stated in the first part of the High Commissioner’s
Decision of April 8th, 1927, pecuniary claims of railway
officials relating to their “contract of service” fall within the
jurisdiction established by the Decision of September 5th,
Ig2I. Jurisdiction implies the right to decide what substantive
law is applicable in a given case to which the jurisdiction
extends. It is therefore for the Danzig tribunals to examine
what law is applicable to a claim brought forward by a
railway official against the Polish Railways Administration.
If they hold that they have to apply the provisions of the
© Beamtenabkommen, the question whether such application is
Jawful, is determined by the. rules which are internationally
binding as between Danzig and Poland.

Since the Beamtenabkommen, according to its contents,
deals precisely with the régime which Poland is bound under
international law to grant to its railway officials taken over
from Danzig, and since the Beamtenabkommen is an agreement
to execute, amongst others, the Decision of September 5th,
1921, which established the jurisdiction of the Danzig tribunals,
the applicability of the Beamtenabkommen by those tribunals
must be considered as being in conformity with international
law, unless the contrary is proved. Such proof could have
been given in the international proceedings by showing that
the Beamtenabkommen, as an agreement between Danzig and
Poland, was,.in the intention of the Parties, not intended to
constitute a part of the “contract of service” or otherwise to .
be applied: directly by the Danzig tribunals. The Court, for
the reasons given above, has rejected such a construction of
the Beamtenabkommen. |

No other arguments have been adduced by Poland which, ¢
in the opinion of the Court, could preclude the Danzig tribunals
from applying the Beamtenabkommen as substantive law to the
pecuniary claims of the Railways officials. If, as seems to appear
from some of the documents before the Court and especially
from a legal opinion submitted on behalf of the Polish Govern-
ment, Poland would contend that the Danzig Courts could not
apply the provisions sof the Beamtenabkommen because they
were not duly inserted in the Polish national law, the Court
would have to observe that, at any rate, Poland could not
ADVISORY OPINION No. I5 27

avail herself of an objection which, according to the cons-
truction placed upon the Beamtenabkommen by the Court,
would amount to relying upon the non-fulfilment of an obliga-
tion imposed upon her by an international engagement.

From the foregoing considerations, it follows that the
Decision of the High Commissioner of April 8th, 1927, is not
well founded in law in so far as it does not give satisfaction
to the requests which Danzig has made. The conclusion
reached upon an examination of the nature and extent of
the jurisdiction established by the Decision of September 5th,
1921, fully confirms that which is based exclusively upon an
examination of the nature and legal effect of the Beamitenab-
kommen in connection with the first part of the High Commis-
sioner’s Decision of April 8th, 1927.

FOR THESE REASONS,

The Court,

unanimously, -

is of opinion that the High Commissioner’s Decision of
April 8th, 1927, given as a result of the requests made by the
Danzig Government on January 12th, r927—in so far as his
Decision does not comply with those requests—is not legally
well founded.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this third day of. March,
. one thousand nine hundred and twenty-eight, in two copies,
one of which is to be placed in the archives of the Court and.
the other to be forwarded to the Council of the League of
Nations.

(Signed) D. ANZILOTTI,
President.

(Signed) PAUL RUEGGER,
Deputy-Registrar.
